Citation Nr: 1145617	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-28 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for replacement of teeth.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from December 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In October 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Central Office in Washington, DC.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy.

2.  The Veteran suffered in-service trauma to tooth number 8 during combat.
 
3.  The Veteran suffered in-service trauma to tooth number 9.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tooth number 8 have been met.  38 U.S.C.A. §§ 1110, 1154, 1712, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.381, 17.161 (2011).

2.  The criteria for service connection for tooth number 9 have been met.  38 U.S.C.A. §§ 1110, 1154, 1712, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.381, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in January 2008.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; Quartuccio, 16 Vet. App. at 187.  

Additionally, the letter informed the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In short, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.  Moreover, this notice was sent prior to the rating decision on appeal.

With respect to the duty to assist, the RO has secured the Veteran's service treatment records and VA medical records.  Further, the Veteran has submitted statements in support of his claim.  Therefore, there is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A. 

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

To establish entitlement to service connection for a tooth, the veteran must have sustained a combat wound or other in-service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).  In this regard, the Board notes that mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility to Class II(a) treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  Further, for the purposes of determining whether a veteran has Class II(a) eligibility, the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).  If a veteran is service connected for the loss of a tooth due to trauma, the veteran is entitled to perpetual treatment for that tooth. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed injury is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed injury is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony may establish the occurrence of the injury.  38 U.S.C.A § 1154(b).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran contends that he injured his teeth on two occasions in service.  He contends that he fractured two upper front teeth in July 1967 in the Republic of Vietnam while taking cover from enemy fire.  He also contends that he fractured two additional teeth, and reinjured one of the previously fractured teeth, in Germany when the Armored Personnel Carrier he was in drove into a crater, tossing him forward onto the metal hatch cover.

Initially, the Board notes that the Veteran applied for and was authorized VA outpatient dental treatment, on a one-time completion basis, in January 1971.  At that time, tooth numbers 6, 8, 9, 15, and 19 were considered incurred or aggravated in service for treatment purposes.

The Veteran's DD Form 214 reflects that he has been awarded the Combat Infantry Badge, which is prima facia evidence that he engaged in combat with the enemy.  

The Veteran's service treatment records indicate that he served in Vietnam during July 1967 and in Germany during October 1968, and received dental treatment in both countries.  An August 1966 enlistment examination report reflects no missing or carious teeth; however, a January 1967 dental health record, completed within a month after entering active service, reflects that tooth numbers 2, 19, 20, and 30 were carious; tooth numbers 3, 4, 13, 16, 17, and 32 were missing; and tooth numbers 5, 14, 15, 19, 20, 21, 29, 30, and 31 exhibited moderate calculus.  A January 1967 service treatment record reflects that he bruised his knee in a fall.  An abstract of service reflects that he was treated at the dental clinic in March 1967.  A July 1967 dental treatment note reflects that a temporary crown was placed on tooth number 8 and tooth number 6 was carious.  A September 1968 service treatment record reflects that he sprained his right wrist falling off a vehicle.  An October 1968 dental questionnaire reflects that he complained of two broken teeth.  An October 1968 dental treatment note reflects that he suffered traumatic exposure to tooth number 9.  Lastly, a December 1969 examination report reflects that tooth numbers 4, 13, 16, 29, and 31 were carious; tooth numbers 3, 12, 14, 15, and 17 were missing; tooth numbers 6, 8, and 9 contained dental work; and tooth number 18 was nonrestorable.  

Given the above, the record reflects that the Veteran entered service with several carious and missing teeth.  The Board notes that the enlistment examination reflects that he had perfect teeth; however, the dental health record completed shortly after entering service reflects that he had several carious and missing teeth.  Thus, it appears that a complete dental examination was not completed until after he entered service, and the findings of that examination are probative of the status of his dental health prior to service.  The record also reflects that he received in-service treatment for tooth numbers 6, 8, and 9.  Tooth number 6 was carious, tooth number 8 received a temporary crown, and tooth number 9 suffered some sort of trauma.  

With respect to tooth number 8, which was treated in July 1967 and possibly also in March 1967, although the record is unclear as to the nature of the injury or disease, it nevertheless warranted the placement of a temporary crown.  Given the Veteran's assertion that he fractured two upper front teeth taking cover during combat, the January 1967 service treatment record showing that he bruised a knee in a fall, and the fact that tooth number 8 is an upper front tooth, and resolving all reasonable doubt in the Veteran's favor, the Board finds that he suffered in-service trauma to tooth number 8 during combat.  See 38 U.S.C.A. §§ 5107, 1154(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for tooth number 8 is warranted.

With respect to tooth number 9, the record clearly shows that it was treated in October 1968 for some sort of trauma.  Thus, regardless of whether the Veteran fractured this tooth taking cover during combat or injured it on the hatch cover of the armored personnel carrier in Germany, which the September 1968 service treatment record tends to corroborate, the Board finds that he suffered in-service trauma to tooth number 9.  Accordingly, service connection for tooth number 9 also is warranted.

Lastly, with respect to tooth number 6, the Board observes that service connection is not warranted for carious teeth.  Likewise, service connection is not warranted for any of the other tooth identified as being carious in service.  Similarly, without evidence of any in-service trauma, service connection is not warranted for any tooth identified as missing during service.  Moreover, although the Veteran has asserted that he fractured several teeth in service, he has not asserted that he lost any or had any extracted.  Thus, he has not put forth any basis to establish service connection for any missing tooth.  

The Board acknowledges the Veteran's contention that he fractured several teeth in service.  However, as discussed above, the service treatment records only indicate that he fractured two teeth and the October 1968 dental questionnaire reflects that he only fractured two teeth.  The Board finds this contemporaneous statement made in service to be of great probative value.  Contemporaneous medical evidence generated for assessment or treatment may be found of greater probative value than current statements.  See Rucker v. Brown, 10 Vet. App. at 73; see also Curry v. Brown, 7 Vet. App. at 68.  As such, the probative weight of the Veteran's service treatment records, including his statement on the questionnaire, indicates that he only fractured two teeth in service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  As found above, service connection has been established for two teeth deemed to have been injured in service.

In conclusion, service connection for tooth numbers 8 and 9 is warranted; however, the preponderance of the evidence is against service connection for any other tooth.


ORDER

Service connection for tooth numbers 8 and 9 is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


